Title: To George Washington from Brigadier General Samuel Holden Parsons, 10 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          Norwalk [Conn.] 10th July 1779
        
        I arrived here last night and find the fleet which transport the British Incendiaries is returned to Huntington Bay opposite to this Town where they now are. The Troops employd for these purposes are, by the best information I can get, about 2,000 commanded by Governor Tryon. At New Haven the few Militia gathered in season to oppose the enemys progress, behavd with great resolution and repulse’d them in two attempts to posses themselves of the bridge over the river the west of the Town. after this repulse they made a Circuit of about two miles & entered the town on another quarter. The Militia kept constantly harasing them whilst they continued in Town—and it is probable they left it sooner than they intended; At East Haven a smart action took place between the inhabitants of the Village & the Enemy soon after landing, in which the inhabitants appeared inferior to the Britons in nothing but numbers. The loss in Killd and wounded on each side in these skirmishes are considerable, their Numbers I have not been able to ascertain, but, from accounts of deserters & Prisoners, about 160 of the wounded were carried on Board the fleet. At Fairfield a considerable skirmish happened at landing, with loss on both sides. After the enemy had possesed themselves of the Town, they attempted to take the little fort which was bravely & successfully defended by Lt Jarvis and about 20 men, the Enemy dismounted all his Cannon but one—and beat down great part of the works, but could not succeed in their Intentions to take the fort. They have burnt East Haven, the whole of Fairfield, except four houses, & the greatest part

of Green’s Farms—plundered New Haven of every thing they could carry off. Their Brutality and savageness here is unequal’d by any Barbarities Britons have exhibited to our notice before or during the war. The Murder of Old Men, Abuses of Women and little Children will make but a small part of the Black list. By Accounts from Horseneck the Enemy have advanced in force within one mile of that place, their numbers are said to be from 6. to 8,000 with 12 field peices near 1,000 horse, and about 300 waggons, the numbers are doubtless exagerated but I beleive they are in very considerable Force in that quarter. I shall go to Horseneck this morning & obtain fuller information. about 1,000 continental Troops will give great Confidence to the Militia and will serve exceedingly good purposes. I cannot ask them unless the Post at West point can be secured & this body spared for the purpose; I am still inclined to beleive these movements are primarily designd to draw our strength from West Point to facilitate an Attempt upon the object of Importance the enemy can have in view; Should they fail in their views, they may probably distress the country exceedingly by the ravages they will commit. I had rather see all the Towns on the Coast of my Country in flames, than the Enemy should possess West Point; but I feel most sensibly the distress of my Freinds and am certain your Excellency will do every thing to releive them which the General good of the Country will permit you. I am With the Greatest Respect Your Excellency’s Most Obedt Servt
        
          Saml H. Parsons
        
      